Citation Nr: 0518901	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 until 
April 1970, including participation in the Vietnam conflict, 
for which he was awarded the Republic of Vietnam Cross of 
Gallantry with Palm Unit Citation for valorous combat 
achievements.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), assigning the veteran a 
30 percent disability rating for PTSD.  This rating was 
increased to 50 percent disabling by an April 2003 rating 
decision, and made effective the date the veteran filed an 
application for service connection of his PTSD in 2000.

In an October 2004 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  As discussed in more detail in the 
remand section below, the Board finds that the veteran filed 
a notice of disagreement (NOD) with this decision, thereby 
initiating, but not perfecting, an appeal.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his service-connected PTSD has 
increased in severity, thereby warranting a rating higher 
than the 50 percent disability rating currently assigned.  In 
support of his assertion, the veteran has submitted 
statements describing recurring nightmares and indicated that 
he is becoming more reclusive.  The veteran's claims file 
also contains references to, and treatment records from, PTSD 
group counseling sessions.  However, the claims file only 
contains a few entries from treatment sessions between May of 
2000 and July of 2003, and there are no records from any 
sessions after July 2003.  As such, in an effort to assist 
the veteran in substantiating his claim, this claim must be 
remanded in order to acquire all of the treatment records 
from these group counseling sessions.

Additionally, a comment in a medical record from May 2000 
indicated that the veteran was presently receiving Social 
Security benefits, while a letter from 1999 indicated that 
the veteran had been denied Social Security.  As such, it 
appears that the veteran may have begun receiving Social 
Security disability benefits between 1999 and 2000.  Because 
the veteran's appeal arises from an initial grant, any 
records submitted in support of the claim for Social Security 
disability benefits would be relevant to the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, a remand is necessary in order to obtain Social 
Security records for the veteran, as they may be useful in 
substantiating his claim.

The veteran also asserted in his statement in support of his 
claim that his PTSD has completely devastated his industrial 
and social life.  Because no special wording is required for 
a NOD, the veteran's indication that a service-connected 
disability prevents him from working serves as a NOD for the 
October 2004 denial of TDIU.  See 38 C.F.R. §§ 20.201, 
20.302(a).  The NOD is still pending; as such, it is proper 
to remand this claim because the appellant has not been 
provided a SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

The Board also notes that the veteran's claim for a TDIU 
rating is inextricably intertwined with the veteran's PTSD 
claim, and, as such, its adjudication must await the 
resolution of the PTSD claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Therefore, this matter is remanded for the following action:

1.  Obtain the records from the veteran's 
PTSD sessions at the VA Medical Center in 
Huntsville, Alabama for treatment from 
June 2000 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

3.  The RO should arrange to have the 
veteran scheduled for a PTSD examination. 
The examiner should fully describe all 
psychiatric symptoms and manifestations 
exhibited by the veteran, and their 
impact on his social and industrial 
functioning. The examiner should also 
provide a global assessment of 
functioning score in accordance with DSM 
IV, and the meaning of the score should 
be explained. A complete rationale should 
be provided for all opinions expressed. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether a 
disability rating above 50 percent is 
warranted for the veteran's service-
connected PTSD.  If the benefits sought 
are not granted, the veteran should be 
furnished a Supplemental SOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

5.  Once the above requested actions have 
been completed, specifically consider the 
issue of whether a TDIU rating is 
justified in light of the veteran's PTSD; 
if the benefits sought cannot be granted, 
the RO should issue a SOC in accordance 
with applicable law and regulations.  The 
veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




